Citation Nr: 1453899	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  13-14 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left hip disability. 

2.  Entitlement to service connection for a left hip disability.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and a mood disorder.   


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran served on active service from October 1966 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran initially filed a claim to establish service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons and the diagnosis of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, and the issue has been re-characterized as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The issue of entitlement to service connection for a left hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a left hip disability was last denied in a December 2003 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final December 2003 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left hip disability.

3.  Resolving all doubt in favor of the Veteran, his major depressive disorder and mood disorder were aggravated by his service-connected diabetes.  


CONCLUSION OF LAW

1.  The December 2003 rating decision that denied service connection for a left hip disability is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received since the final December 2003 rating decision is new and material; the criteria to reopen the claim for service connection for a left hip disability have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.385 (2014).

3.  The criteria for service connection for major depressive disorder and a mood disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable dispositions herein, which are not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The Court held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claims were denied on any basis in conjunction with the evidence already of record.  Id.  

In October 1969, the Veteran filed a claim to establish service connection for, inter alia, a left leg disability.  The Veteran's claim was denied in an April 1970 rating decision on the basis that there was no evidence of a current disability.  Although notification of the rating decision and his appellate rights was provided to the Veteran, he did not perfect an appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the April 1970 rating decisions became final.  38 U.S.C.A. § 4005(c) (West 1964); 38 C.F.R. §§ 3.104, 19.188, 19.153 (1970); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

In July 2002, the Veteran filed a claim for entitlement to service connection for "legs pain."  The AOJ did not characterize the Veteran's claim, with respect to his left leg, as a petition to reopen.  In an October 2002 rating decision, the AOJ denied the Veteran's claim for bilateral leg pain on the merits.  Although notification of the rating decision and his appellate rights was provided to the Veteran, he did not perfect an appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the October 2002 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).    

In July 2003, the Veteran filed a petition to reopen his claim for entitlement to service connection for leg pain.  A December 2003 rating decision reopened the Veteran's claim, but denied it on the merits.  Although notification of the rating decision and his appellate rights was provided to the Veteran, he did not perfect an appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the December 2003 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).    

In October 2009, the Veteran filed a petition to reopen his claim for entitlement to service connection for a left leg disability.  The Veteran's petition was denied in a February 2010 rating decision, which found that new and material evidence had not been received.  The Veteran timely appealed.  

Although the rating decision on appeal denied the Veteran's petition to reopen, the Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Evidence received since the last final December 2003 rating decision includes VA treatment records and lay statements from the Veteran.  All the evidence is new, in that it was not previously of record at the time of the December 2003 rating decision.  VA treatment records dated in November 2010 noted that the Veteran stated that during his service in Vietnam he injured his hip when he was blown out of a Jeep.  A subsequent November 2010 treatment record noted that the Veteran reported that he had dislocated his left hip when he was thrown from the Jeep.  The Veteran's reports, which were noted in the VA treatment records, are material because they address the occurrence of an in-service injury.  As this evidence goes to the previously unestablished element for service connection, an in-service injury, event, or disease, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  On that basis, the Veteran's claim of entitlement to service connection for a left hip is reopened.

Service Connection for an Acquired Psychiatric Disorder

The Veteran claims that his current acquired psychiatric disorder is related to his period of active service, to include as secondary to his service-connected diabetes.  

Pursuant to 38 C.F.R. § 3.310 (2014), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A December 2011 VA mental health diagnostic assessment diagnosed the Veteran with MDD.  Additionally, a September 2014 private evaluation report from Dr. Henderson-Galligan, Ph. D., indicated that the Veteran was diagnosed with a mood disorder secondary to a medical condition.  The Board notes that the Veteran originally filed a claim for PTSD.  However, the evidence of record does not contain a diagnosis of PTSD.  To the contrary, a February 2013 VA PTSD examination report indicated that the Veteran did not meet the diagnostic criteria for PTSD.  Nonetheless, as discussed in the introduction, the Veteran's claim has been recharacterized to encompass any acquired psychiatric disorder.  Therefore, in light of the other diagnoses of record, the Board finds that the threshold element, a current disability, is satisfied.  

A May 2013 rating decision granted service connection for diabetes, effective May 4, 2010.  Thus, the only remaining question is whether there is a nexus between the Veteran's MDD and mood disorder and his service-connected diabetes.  The December 2011 mental health diagnostic assessment stated that the Veteran's stressors and interpersonal difficulties included his deteriorating health and chronic medical illness.  Later in the report, the VA physician noted that the Veteran had poorly controlled hypertension, diabetes, and chronic pain.  The examiner stated that the Veteran had become more withdrawn socially, and decreased his activities significantly due to his medical problems.  The Veteran was diagnosed with MDD, mild without psychosis and noted to have Axis III stressors of hypertension, diabetes, and chronic pain.  

Also of record is a September 2014 report from Dr. Henderson-Galligan.  The report includes a completed standardized Mental Disorders (other than PTSD and eating disorders) Disability Benefits Questionnaire (DBQ) and a separate assessment report.  Dr. Henderson-Galligan indicated that she had reviewed the Veteran's claims file in preparing her report.  In the DBQ portion of the report, she noted that the Veteran had a mood disorder secondary to a medical condition.  She indicated that his DSM Axis III medical diagnoses of record were chronic leg pain, diabetes, and headaches.  The Veteran's symptoms were noted to include, inter alia, depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, memory loss, flattened affect, disturbances of mood and motivation, and suicidal ideation.  She noted that the Veteran reported that he could no longer enjoy the simplest activities and he felt depressed and irritable.  In the narrative portion of the report, Dr. Henderson-Galligan indicated that the Veteran's diabetes had caused his mood disorder.  She stated that there was a body of literature detailing the connection between medical issues, like the issue the Veteran struggled with and his psychiatric disorder.  She further noted that according to an article published in the Journal of Pain there was a causal relationship between medical and psychiatric difficulties.  Dr. Henderson-Galligan stated that based on her review of the claims file and interview of the Veteran, the Veteran's service-connected diabetes was more likely than not aggravating his mood disorder.  

In the absence of any contrary nexus evidence, the Board finds the December 2011 mental health diagnostic assessment and the September 2014 report from Dr. Henderson-Galligan to be the most probative evidence concerning the etiology of the Veteran's MDD and mood disorder.  Therefore, resolving doubt in favor of the Veteran, service connection for major depressive disorder and a mood disorder is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(a) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left hip disability is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for major depressive disorder and a mood disorder is granted.  


REMAND

Having reopened the Veteran's claim for entitlement to service connection for a left hip disability, the Board finds that further development is needed prior to adjudicating the claim on its merits.

The Board notes that the Veteran's last VA examination, with regard to his left hip, was in November 1969.  At that time, the Veteran was not diagnosed with a left hip disability.  Accordingly, a nexus opinion addressing the etiology of his left hip disorder was not provided.  Since the Veteran's last VA examination, additional evidence has been associated with the claims file.  Specifically, VA treatment records indicate that the Veteran was diagnosed with myofascial pain, left sciatica, and trochanteric bursitis.  Additionally, the Veteran has provided new details concerning his asserted in-service left hip injury.  

In light of the new evidence of record, the Veteran should be afforded a new VA examination to assess the nature and etiology of any left hip disability.  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that upon reopening, a Veteran is entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records for the Veteran from the Central Arkansas Veterans' Healthcare System, and all associated outpatient clinics dated from December 2012 to the present and associate them with the claims file.  All efforts to obtain these records must be documented in the claims file.

2.  Schedule the Veteran for an appropriate VA examination to assess the nature and etiology of his left hip disability.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted.  After review of all of the evidence, including the Veteran's statements regarding his in-service injury, the examiner is asked to opine on the following: 

a.  Identify any current left hip disabilities. 

b.  State whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed left hip disability was incurred in service, or is otherwise related to service?

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

All opinions should be accompanied by a complete rationale.  If the examiner cannot provide any of the requested opinions without resorting to mere speculation, he or she must so state and must explain why he or she cannot provide the opinion without resorting to mere speculation.

3.  Thereafter, adjudicate the reopened claim de novo.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


